Exhibit 10.34

ZIMMER HOLDINGS, INC.

2009 STOCK INCENTIVE PLAN

THREE-YEAR PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

 

To encourage your continued employment with Zimmer Holdings, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted stock unit
(“RSU”) award (“Award”) pursuant to the Company’s 2009 Stock Incentive Plan
(“Plan”). Each RSU represents an unfunded, unsecured promise by the Company to
deliver one share of Common Stock (“Share”) to you, subject to the fulfillment
of the vesting requirements set forth in this agreement and in Annex A to this
agreement (collectively, the “Agreement”) and all other restrictions, terms and
conditions contained in this Agreement and in the Plan. Except as may be
required by law, you are not required to make any payment (other than payments
for Tax-Related Items pursuant to Section 7 hereof) or provide any consideration
other than the rendering of future services to the Company or its Affiliates.
Capitalized terms that are not defined in this Agreement have the meanings given
to them in the Plan.

1. Grant Date             , 20    (the “Grant Date”)

2. Number of RSUs Subject to this Award The number of RSUs subject to this Award
was communicated to you separately and is posted to your online Zimmer – BNY
Mellon Shareowner Services Equity Access Account (“BNY Mellon Account”). Through
the Determination Date, the number of RSUs posted to your BNY Mellon Account is
the maximum number of RSUs subject to this Award. The target number of RSUs is
approximately one-half (1/2) of the maximum number. As soon as administratively
feasible following the Determination Date, the number of RSUs posted to your BNY
Mellon Account will be adjusted to reflect the actual number of RSUs earned as
determined by the Committee.

3. Vesting Schedule No RSUs will be earned unless and until the Committee
determines the extent to which the performance criteria set forth in Annex A
have been met with respect to the three-year period beginning January 1, 20    
and ending December 31, 20     (the “Performance Period”). As soon as
practicable following the availability of audited results of the Company for the
fiscal year ended December 31, 20    , the Committee will determine whether and
the extent to which the performance criteria in Annex A have been satisfied and
the number of RSUs earned (“Earned RSUs”). The date on which the Committee makes
its determination is referred to in this Agreement as the “Determination Date”.
Except as otherwise set forth in Section 6 below, the Earned RSUs will become
vested and nonforfeitable on the later of the (i) Determination Date, or
(ii) the third anniversary of the Grant Date (the “Scheduled Vest Date”)
provided that you have been continuously employed by the Company or its
Affiliates since the Grant Date. The period from the Grant Date until the
Scheduled Vest Date is referred to in this Agreement as the “Restriction
Period”.

4. Stockholder Rights You will have none of the rights of a holder of Common
Stock (including any voting rights, rights with respect to cash dividends paid
by the Company on its Common Stock or any other rights whatsoever) until the
Award is settled by the issuance of Shares to you.

5. Conversion of Earned RSUs and Issuance of Shares Subject to the terms and
conditions of this Agreement and the Plan, the Company will transfer Shares to
you within 60 days after the lapse of the Restriction Period for Earned RSUs. No
fractional Shares will be issued under this Agreement. The Company will not be
required to issue or deliver any Shares prior to (a) the admission of such
Shares to listing on any stock exchange on which the stock may then be listed,
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or rulings or regulations of any governmental
regulatory body, or (c) the obtaining of any consent or approval or other
clearance from any governmental agency, which the Company shall, in its sole
discretion, determine to be necessary or advisable. The Company reserves the
right to determine the manner in which the Shares are delivered to you,
including but not limited to delivery by direct registration with the Company’s
transfer agent.

6. Termination of Employment

(a) For all purposes of this Agreement, the term “Employment Termination Date”
shall mean the earlier of (i) the date, as determined by the Company, that you
are no longer actively employed by the Company or an Affiliate of the Company,
and in the case of an involuntary termination, such date shall not be extended
by any notice period mandated under local law (e.g., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any); or (ii) the date, as
determined by the Company, that your employer is no longer an Affiliate of the
Company.

(b)(i) A transfer of your employment from the Company to an Affiliate, or vice
versa, or from one Affiliate to another, (ii) a leave of absence, duly
authorized in writing by the Company, for military service or sickness or for
any other purpose approved by the Company if the period of such leave does not
exceed ninety (90) days, and (iii) a leave of absence in excess of ninety
(90) days, duly authorized in writing by the Company, provided your right to
reemployment is guaranteed either by a statute or by contract, shall not be
deemed a termination of employment. However, your failure to return to the
employ of the Company at the end of an approved leave of absence shall be deemed
a termination. During a leave of absence as defined in (ii) or (iii), you will
be considered to have been continuously employed by the Company.

 



--------------------------------------------------------------------------------

(c) Except as set forth below, if your Employment Termination Date occurs before
the Scheduled Vest Date, the entire Award as of your Employment Termination Date
shall be forfeited and immediately cancelled.

(d) If after you have been continuously employed by the Company or its
Affiliates for one year or more from the Grant Date, you terminate employment on
account of Retirement or death, all time-based restrictions imposed under this
Award will lapse as of your Employment Termination Date, but this Award will
continue to be subject to the satisfaction of the performance criteria set forth
in Annex A; the number of Earned RSUs, if any, as determined by the Committee
will vest and become nonforfeitable on the Determination Date (subject to any
applicable requirements described in the definition of “Retirement” in the
Plan).

(e) In the event of your death prior to the delivery of Shares issuable pursuant
to Earned RSUs under this Agreement, such Shares shall be delivered to the duly
appointed legal representative of your estate or to the proper legatees or
distributees thereof, upon presentation of documentation satisfactory to the
Committee.

7. Responsibility for Taxes

(a) You acknowledge that, regardless of any action taken by the Company or, if
different, your actual employer (the “Employer”) the ultimate liability for all
income tax (including federal, state and local taxes), social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you or deemed by the
Company or the Employer to be an appropriate charge to you even if legally
applicable to the Company or the Employer (“Tax-Related Items”), is and remains
your responsibility and may exceed the amount actually withheld by the Company
or the Employer. You further acknowledge that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the Award, the vesting or settlement of the RSUs, the conversion of the RSUs
into Shares, the subsequent sale of any Shares acquired at vesting or the
receipt of any dividends; and (ii) do not commit to, and are under no obligation
to, structure the terms or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular result. Further, if
you are subject to Tax-Related Items in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, you acknowledge that the
Company or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable, you
agree to pay, or make adequate arrangements satisfactory to the Company or to
the Employer (in their sole discretion) to satisfy all Tax-Related Items. In
this regard and, if permissible under local law, you authorize the Company
and/or the Employer, at their discretion, to satisfy the obligations with

respect to all Tax-Related Items in one or a combination of the following:
(i) requiring you to pay an amount necessary to pay the Tax-Related Items
directly to the Company (or the Employer) in the form of cash, check or other
cash equivalent; (ii) withholding such amount from wages or other cash
compensation payable to you by the Company and/or the Employer;
(iii) withholding from proceeds of the sale of Shares to be issued upon
settlement of the RSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization or
such other authorization, without further consent, as you may be required to
provide to the Company or BNY Mellon (or any other designated broker)); or
(iv) withholding in Shares to be issued upon settlement of the RSUs.

(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Shares, and you agree that the amount
withheld may exceed your actual liability. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

(d) Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.

8. Nature of Grant In accepting the RSUs, you acknowledge, understand and agree
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of RSUs, or benefits in lieu of RSUs even
if RSUs have been awarded in the past;

(c) all decisions with respect to future RSU or other awards, if any, will be at
the sole discretion of the Company;

(d) the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Affiliate of the Company and shall not
interfere with the ability of the Company, the Employer or any Affiliate of the
Company, as applicable to terminate your employment or service relationship (if
any);

 

 

Three-Year Performance Based RSU Award   2



--------------------------------------------------------------------------------

(e) your participation in the Plan is voluntary;

(f) the Award and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g) the Award and the Shares subject to the RSUs, and the income and value of
same are not part of normal or expected compensation for purposes of calculation
of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;

(h) the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages arises from forfeiture of
RSUs resulting from termination of your employment or other service relationship
with the Company or the Employer (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any) and in
consideration of the Award to which you are not otherwise entitled, you
irrevocably agree never to institute any claim against the Company, any of its
Affiliates or the Employer, waive your ability, if any, to bring such claim, and
release the Company and its Affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agreed to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company, nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and

(k) the following provisions apply only if you are providing services outside
the United States: (i) the Award and the Shares subject to the RSUs are not part
of normal or expected compensation or salary for any purpose; (ii) you
acknowledge and agree that neither the Company, the Employer nor any Affiliate
of the Company shall be liable for any foreign exchange rate fluctuation between
your local currency and the United States Dollar that may affect the value of
the RSUs or of any amounts due to you pursuant to the settlement of the RSUs or
the subsequent sale of any Shares acquired upon settlement.

9. No Advice Regarding Grant The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

10. Data Privacy You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other RSU Award materials by and among,
as applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other stock-based
awards, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).

You understand that Data will be transferred to BNY Mellon or such other stock
plan service provider as may be selected by the Company to assist the Company
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country may have different data privacy
laws and protections than your country of residence. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, the Company’s stock plan
service provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that if you reside outside the United States, you may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.

Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you RSUs or any
other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

 

 

Three-Year Performance Based RSU Award   3



--------------------------------------------------------------------------------

11. Change in Control Under certain circumstances, if your employment with the
Company or its Affiliates terminates during the three year period following a
Change in Control of the Company, this Award may be deemed vested. Please refer
to the Plan for more information.

12. Changes in Capitalization If prior to the expiration of the Restriction
Period changes occur in the outstanding Common Stock by reason of stock
dividends, recapitalization, mergers, consolidations, stock splits, combinations
or exchanges of shares and the like, the number and class of Shares subject to
this Award will be appropriately adjusted by the Committee, whose determination
will be conclusive. If as a result of any adjustment under this paragraph you
should become entitled to a fractional Share of stock, you will have the right
only to the adjusted number of full Shares and no payment or other adjustment
will be made with respect to the fractional Share so disregarded.

13. Notice Until you are advised otherwise by the Committee, all notices and
other correspondence with respect to this Award will be effective upon receipt
at the following address: Zimmer Holdings, Inc., ATTN: Employee Stock Services,
345 East Main Street, Post Office Box 708, Warsaw, Indiana 46581-0708, U.S.A.

14. No Additional Rights Except as explicitly provided in this Agreement, this
Agreement will not confer any rights upon you, including any right with respect
to continuation of employment by the Company or any of its Affiliates or any
right to future awards under the Plan. In no event shall the value, at any time,
of this Agreement, the Common Stock covered by this Agreement or any other
benefit provided under this Agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its Affiliates unless otherwise specifically
provided for in such plan.

15. Breach of Restrictive Covenants As a condition of receiving this Award, you
have entered into a non-disclosure, non-solicitation and/or non-competition
agreement with the Company or its Affiliates. The Company may, at its
discretion, require execution of a restated non-disclosure, non-solicitation
and/or non-competition agreement as a condition of receiving the Award. Should
you decline to sign such a restated agreement as required by the Company and,
therefore, forego receiving the Award, your most recently signed non-disclosure,
non-solicitation and/or non-competition agreement shall remain in full force and
effect. You understand and agree that if you violate any provision of any such
agreement that remains in effect at the time of the violation, the Committee may
require you to forfeit your right to any unvested portion of the Award and, to
the extent that any portion of the Award has previously vested, the Committee
may require you to return to the Company the Shares covered by the Award or any
cash proceeds you received upon the sale of such Shares.

16. Consent to Electronic Delivery The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

17. Code Section 409A Compliance To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. The RSUs granted in this Award
are intended to be short-term deferrals exempt from Section 409A, but in the
event that any portion of this Award constitutes deferred compensation within
the meaning of Section 409A, then the issuance of Common Stock covered by an RSU
award shall conform to the Section 409A standards, including, without
limitation, the requirement that no payment on account of separation from
service will be made to any specified employee (within the meaning of
Section 409A) until six months after the separation from service occurs, and the
prohibition against acceleration of payment, which means that the Committee does
not have the authority to accelerate settlement of this Award in the event that
any portion of it constitutes deferred compensation within the meaning of
Section 409A. Any provision of the Plan or this Agreement that would cause this
Award to fail to satisfy any applicable requirement of Section 409A shall have
no force or effect until amended to comply with Section 409A, which amendment
may be retroactive to the extent permitted by Section 409A.

18. Construction and Interpretation The Board of Directors of the Company (the
“Board”) and the Committee shall have full authority and discretion, subject
only to the express terms of the Plan, to decide all matters relating to the
administration and interpretation of the Plan and this Agreement and all such
Board and Committee determinations shall be final, conclusive, and binding upon
you and all interested parties. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
as amended from time to time, which shall be controlling. This Agreement and the
Plan contain the entire understanding of the parties and this Agreement may not
be modified or amended except in writing duly signed by the parties. You
acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other party to this
Agreement. The various provisions of this Agreement are severable and in the
event any provision of this Agreement shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
of this Agreement, and this Agreement shall be construed and enforced as if such
illegal or invalid provision had not been included. This Agreement will be
binding upon and inure to the benefit of the successors, assigns, and heirs of
the

 

 

Three-Year Performance Based RSU Award   4



--------------------------------------------------------------------------------

respective parties. The validity and construction of this Agreement shall be
governed by the laws of the State of Indiana, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
By accepting this Award, you agree to submit to the jurisdiction of any state or
federal court in the State of Indiana in any action or proceeding arising out of
or relating to this Agreement or the Award, and agree that all claims in respect
of the action or proceeding may be heard and determined in any such court. You
also agree not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. If you have received this Agreement or any
other document related to the Plan translated into a language other than English
and if meaning of the translated version is different from the English version,
the English version will control.

19. Compliance with Laws and Regulations Notwithstanding any other provisions of
this Agreement, you understand that the Company will not be obligated to issue
any Common Stock pursuant to the vesting of the RSUs if the issuance of such
Common Stock shall constitute a violation by you or the Company of any provision
of law or regulation of any governmental authority. Any determination by the
Company in this regard shall be final, binding and conclusive.

20. Addendum Your Award shall be subject to any special provisions set forth in
the Addendum to this Agreement for your country, if any. If you relocate to one
of the countries included in the Addendum during the Restriction Period, the
special provisions for such country shall apply to you, to the extent the
Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. The Addendum, if any, constitutes
part of this Agreement.

21. Imposition of Other Requirements The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

22. Recoupment Any benefits you may receive hereunder shall be subject to
repayment or forfeiture as may be required to comply with (i) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder; (ii) similar rules under the laws of any other jurisdiction; and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to you.

 

    ZIMMER HOLDINGS, INC. By:  

/s/ Chad F. Phipps

  Chad F. Phipps   Senior Vice President,   General Counsel and Secretary

 

 

Three-Year Performance Based RSU Award   5



--------------------------------------------------------------------------------

ANNEX A

PERFORMANCE CRITERIA

The number of RSUs that may be earned with respect to the Award shall be
determined based upon the Company’s internal total stockholder return (“iTSR”)
for the Performance Period, subject to modification based on the Company’s iTSR
performance relative to the S&P 500 Healthcare Index (the “relative TSR
modifier”). The number of Earned RSUs expressed as a percentage of the maximum
number of RSUs shall be determined by reference to the following payout matrix:

 

Actual Performance as a

Percentage of Targeted Performance(1)

 

iTSR

for the Performance Period

 

Percentage of

Maximum Award Earned(1), (2)

Less than     %

                      Less than     %   None

Minimum     %

                                           %        %

Target 100.00%

                                           %        %

Maximum     %

                                           %        %

 

(1) Linear interpolations between specified percentages.

(2) Subject to modification based on the Company’s iTSR performance as compared
to the relative TSR modifier.

 

Three-Year Performance Based RSU Award   6